 [image_002.jpg]   21250 Hawthorne Blvd., Suite 800
Torrance, CA 90503
Tel    310.214.0065
Fax    310.214.0075
www.emmauslifesciences.com





 

February 6, 2017

 

 

Joseph Moscato

Generex Biotechnology Corporation

President & Chief Executive Officer

4145 North Service Road, Suite 200

Burlington, Ontario

Canada L7L 6A3

 

Dear Mr. Moscato,

 

Reference is made to that binding Letter of Intent dated January 16, 2017
between Emmaus Life Sciences, Inc. ("Emmaus") and Generex Biotechnology
Corporation ("Generex") (the "LOI").

 

The LOI at section 1.c provides that Generex shall pay One Million Five Hundred
Thousand Dollars ($1,500,000) to Emmaus within three (3) weeks of January 16,
2017, which is today, February 6, 2017. You have informed us that Generex will
not be able to make this payment, which constitutes a breach of the LOI by
Generex.

 

At your request, we have agreed to waive the breach of the LOI for a period of
ten days, until February 16, 2017. The foregoing waiver shall not be deemed or
constitute a waiver of any of the other provisions of the LOI, whether or not
similar to such clause, nor shall the foregoing waiver constitute a continuing
waiver extending beyond February 16, 2017.

 



    Sincerely,            [image_001.jpg]     Chairman & CEO, EMMAUS LIFE
SCIENCES, INC.      

 

